Case 3:20-cv-00537-VAB Document 26 Filed 05/29/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT OF CONNECTICUT

DR. ROBERT SARHAN
LESA M. MARTINO PharmD
PATTY REID

PLAINTIFFS

Vs

DONALD TRUMP, INDIVIDUALLY AND IN HIS CAPACITY AS PRESIDENT OF THE UNITED
STATES

1600 PENNSYLVANIA AVENUE N.W.

WASHINGTON, DC 20500

RICHARD BLUMENTHAL, INDIVIDUALLY AND IN HIS CAPACITY AS SENATOR
OF THE STATE OF CONNECTICUT

90 STATE HOUSE SQUARE 10TH FLOOR

HARTFORD, CT, 06103

AND

VICTOR A BOLDEN, INDIVIDUALLY AND IN HIS CAPACITY AS A JUDGE IN THE
UNITED STATES DISTRICT COURT OF CONNECTICUT

UNITED STATES COURTHOUSE

915 LAFAYETTE BOULEVARD - SUITE 417

BRIDGEPORT, CONNECTICUT 0660

WILLIAM PELHAM BARR, INDIVIDUALLY AND IN HIS CAPACITY AS ATTORNEY
GENERAL OF THE UNITED STATES

950 PENNSYLVANIA AVENUE, NW

WASHINGTON, DC 20530-0001

DEFENDANTS

EMERGENCY NOTICE
TO CHIEF JUDGE STEFAN R. UNDERHILL;
ALL JUDGES IN DISTRICT COURT OF DELAWARE;
THE PUBLIC; MEDIA AND INTERESTED PARTIES

This Notice to Chief Judge Stefan R. Underhill; all judges in the U.S. District Court of Delaware;
the Public; the Media and Interested Parties is filed by Barbara Stone, Lesa M. Martino, Dr.
Robert Sarhan and Patty Reid (“Plaintiffs”) this 28™ day of May, 2020 and state and provide
notice of the following:
Case 3:20-cv-00537-VAB Document 26 Filed 05/29/20 Page 2 of 4

1. Plaintiffs hereby file this formal complaint of massive criminal and civil violations of
Plaintiffs’ human and civil rights by Victor A. Bolden (the “Formal Bolden Complaint”) and
express outrage and request the relief set forth herein.

2. As set forth in the Formal Bolden Complaint and in this matter, in response to our URGENT
EMERGENCY AND IMMEDIATE REQUEST FOR RELIEF IN OUR COMPLAINT
wherein our lives and property are under seize and the lives of our loved ones and vulnerable
adults throughout the country are taken by genocide through extrajudicial killing, ' Victor A.
Bolden committed treason against the Constitution and other high crimes warranting his
impeachment and criminal investigation by his collusion and acts as accomplice.

3. Demand therefore is hereby made.

4. As chief judge in this matter, this formal complaint against Victor A. Bolden lies within your
duties and responsibilities. *

5. Filed concurrently are the following:

a. Emergency Second Supplement to Complaint to add Victor A. Bolden as a defendant.

b. Emergency Motion for Disqualification of Defendant Victor A. Bolden and the voiding
of Defendant Bolden’s illegal void orders.

c. Emergency Response and Motion to Strike illegal void Show Cause Order issued by
Victor A. Bolden on May 11, 2020.

d. Emergency all Writs Petition to compel Defendant Donald Trump to personally and
immediately appear in court.

e. Emergency Writ of Attachment to Defendant Bolden’s oath of office and demand for his
impeachment from office.

f. Emergency Fourth Supplement to Complaint to add Patty Reid as a Plaintiff.
Emergency Fifth Supplement to Complaint to add William Barr the attorney general as a
Defendant.

h. Emergency Motion to Disqualify William Barr.

 

’ What does EXTRAJUDICIAL KILLING mean?

www.definitions.net/definitionEXTRAJUDICIAL KILLING

An extrajudicial killing is the killing of a person by governmental authorities without the sanction of any judicial
proceeding or legal process. Extrajudicial punishments are by their nature unlawful, since they bypass the due
process of the legal jurisdiction in which they occur.

*  https://www.fic.gov/sites/default/files/2017/Deskbook-Chief-Judges-US-District-Courts-4th-Public-FJC-2014.pdf
Relevant provisions include:

1....the predominant view is that the chief district judge is ultimately responsible for seeing that the court is
administered effectively and efficiently, is in compliance with statutes and with Judicial Conference and circuit
Judicial council policies, and follows Administrative Office procedures.

2. Active judges and judgeships The chief district judge typically monitors the workloads of other judges on the
court and may take steps to address issues or problems, such as caseload imbalances, judges who are behind in their
work, illnesses or vacancies, and the overall workload in the district.

 
Case 3:20-cv-00537-VAB Document 26 Filed 05/29/20 Page 3 of 4

Emergency Motion to file on Pacer (filed over objection), an illegal Unconstitutional
technical form on the local rules that circumvent the Constitution to illegal denial by
Victor A. Bolden of Plaintiffs motion to file on Pacer, mandating the continuing denial of
equal protection and incurring hardship expenses that are all the more egregious as
Plaintiffs assets HAVE BEEN STOLEN BY CORRUPT GOVERNMENT OFFICIALS.
Emergency Notice to be provided to Plaintiffs of court documents by transmittal to their
email addresses.

6. You are requested to urgently refer to and read the Lawsuit and filings in this matter.

7. These documents describe inhumane acts and massive criminal rights violations, including

“Crimes Against Humanity,” “War Crimes,” and crimes that fit within the definition of

‘Domestic Terrorism” as defined in the Complaint (collectively the “Massive Human Rights

Violations”) being perpetrated by corrupt, color of law guardian judges acting de facto by

engaging in organized criminal activities in the guise of a legal proceeding, using the courts

of the United States to human traffic, forcibly disappear and murder vulnerable adults by

extrajudicial killing, acting in collusion with leadership in all branches of Government

including Defendants Donald Trump and Steven Blumenthal.

8. This will request the following emergency and immediate relief - on the same day of this
filing of this document which should be filed on May 29, 2020:

a.

g.

The removal of Defendant Bolden from this matter and the voiding of his illegal void
orders;

The reassignment by blind assignment of this matter to a legitimate judge, acting under
good behavior, in compliance with their judicial and other oaths of office; and public
servant ethics and laws;

Providing Plaintiffs with the financial disclosure statements of the Article III judge to
whom this matter is assigned from the date of their appointment to office;

The issuance of a Statement of No Conflict from such Article III judge; and

This issuance of the Writ of Mandamus enclosed herein requiring Donald Trump’s
emergency and urgent appearance in Court.

The urgent, immediate and prompt proceeding on this matter on the merits and without
unconstitutional, illegal and subversion tactics.

The Emergency response to the Emergency Motions filed herewith within 24 hours.

9. This will further request the following with regard to Victor A. Bolden:

a.

b.

Defendant Bolden’s acts are of such a repugnant nature that they warrant damages in an
amount that will deter such acts by other “officers of the court” and public servants.
Plaintiffs, individually seek compensatory and punitive monetary damages in the sum of
$10,000,000 against Defendant Bolden and treble damage, attorneys fees, costs and
expenses and interest to be determined by jury trial.

Plaintiffs seek a Speedy Trial and Trial by Jury under Rules 38 and hearing on actual
damages, general, compensatory, punitive and treble damages as set forth below for

3
Case 3:20-cv-00537-VAB Document 26 Filed 05/29/20 Page 4 of 4

violations of rights, privileges and immunities including but not limited to due process of
law both procedurally and substantively, pain, suffering, mental and emotional distress
and applicable fees, costs and interests as allowed by law.

d. any other relief the Court deems just or proper.

 

 

Respectfully submitted,
_+lBanbana Stone Or. Robert Sarhan
Barbara Stone Dr. Robert Sarhan

19 W. Flagler Street # 404 19 W. Flagler Street # 404
Miami, FL 33130 Miami, FL 33130
Barbara.stone.usa(@gmail.com drrob2007/@ yahoo.com
786.271.5016 305.358.9971
elLesa UW. Martino al Patty Reid

Lesa M. Martino Patty Reid

P.O. Box 320174 2011 N.W. 63" Terr #129
Tampa, FL 33679 Lauderhill, FL 33313
Lesa.m.martino@gmail.com preidy2@gmail.com
813.334.0888 301.237.1659

CERTIFICATE OF SERVICE

We hereby certify that a true copy of the foregoing was filed by sending a certified copy
to the Court on May 28, 2020 to be filed by the Court in Pacer.

_|o][Baxbova Stone _|o| Patty. Reid _|of[Robert Sahan  —_ Js] Leoa M. Maxtine

Cc: Media and other interested parties
